FILE COPY


                      THE SUPREME COURT OF TEXAS
                      Post Office Box 12248
                      Austin, Texas 78711
                                                                             (512) 463-1312



                                         June 12, 2015

Mr. Brian J. Hansen                              Mr. Peter M. Kelly
Fryer & Hansen, PLLC                             Kelly, Durham & Pittard, L.L.P.
1352 West Pecan Boulevard                        1005 Heights Boulevard
McAllen, TX 78501                                Houston, TX 77008
* DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

Ms. Brandy Wingate Voss
Smith Law Group, PC
820 E. Hackberry Avenue
McAllen, TX 78501
* DELIVERED VIA E-MAIL *

RE:    Case Number: 14-0067
       Court of Appeals Number: 13-12-00359-CV
       Trial Court Number: C-2105-07-G

Style: MIRTA ZORRILLA
       v.
       AYPCO CONSTRUCTION II, LLC AND JOSE LUIS MUNOZ

Dear Counsel:

       Today the Supreme Court of Texas issued an opinion(s) and judgment in the above-
referenced cause. You may obtain a copy of the opinion(s) and judgment through Case Search
on our Court’s webpage at: http://www.txcourts.gov/supreme.aspx. On the Case Search page
simply enter the case number and push the Search button to find the docket page for your case.
                                                    Sincerely,


                                                    Blake A. Hawthorne, Clerk

                                                    by Claudia Jenks, Chief Deputy Clerk
                                                                FILE COPY


                 THE SUPREME COURT OF TEXAS
                 Post Office Box 12248
                 Austin, Texas 78711
                                                        (512) 463-1312



cc:   Mr. Bryan O. Blevins Jr. (DELIVERED VIA E-MAIL)
      Ms. Laura Hinojosa
      Ms. Dorian E. Ramirez (DELIVERED VIA E-MAIL)
      Mr. Thomas C. Wright (DELIVERED VIA E-MAIL)
      Mr. Frank Gilstrap (DELIVERED VIA E-MAIL)
      Mr. Michael G. Guajardo (DELIVERED VIA E-MAIL)
      Mr. J. Campbell Barker (DELIVERED VIA E-MAIL)